Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on May 1, 2020.

2. Claims 1-12 have been examined. 

Claim Objection
3. Claim 9 is objected to. Please spell out “MS” in claim 9.

Allowable Subject Matter
4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 7 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “wherein the model includes separate classifiers for mass spectra generated from parent ions of the sample and daughter ions fragmented form the parent ions,” which are not found in the prior art of record.
Incorporating claim 7 into claims 1 and 11 would put the case in condition for allowance.

5. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 9 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “wherein the model may be generated by: executing, one or more times, a production process; sampling the production process at a plurality of sampling periods; analyzing each of the samples to produce a MS spectra; and, training a data classifier based on the MS spectra to generate the model,” which are not found in the prior art of record.
Incorporating claim 9 into claims 1 and 11 would put the case in condition for allowance.
Claim 10 depends on claim 9 and is also allowable.


Claim Rejections – 35 USC §101
6. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7. Claims 11 and 12 are rejected because the claimed invention is directed to non-statutory subject matter, which may comprise only software components.
Data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory.
Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a computer program is a computer 
Dependent claims do not cure the deficiencies as noted above, thus, also amount to Functional Descriptive Material: "Data Structures" representing descriptive material per se or “Computer Programs” representing computer listings per se.
Under the principles of compact prosecution, claims 11 and 12 have been examined as the Examiner anticipates the claims will be amended to obviate these 35 USC § 101 issues. For example, 
a mass spectrometer having a hardware processor. . .
a mass spectrometer having executable software instructions stored in a memory . . .    or
a hardware controller . . .


Claim Rejections – 35 USC §102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 

9. Claims 1, 4, 5, 8, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0096650 to Deininger (hereafter “Deininger”).

Claim 1. 
Deininger discloses a method for confirming product quality of a process: 
collecting one or more samples from a process (0011, 0014, 0024); 
generating, for each of the one or more samples, a mass spectra using a mass spectrometer (FIG.7, blocks 106-110 and related text); 
comparing each generated mass spectra with a model representative of at least one expected product to generate a product quality metric for that corresponding sample (FIG.7, blocks 102-104, blocks 110-112, and related text).

Claim 4. 
Deininger discloses the method of any of claims 1 to 3, wherein the at least one expected product comprises at least one reaction product expected for a sampling period corresponding to that sample (0053-0055).

Claim 5. 
Deininger discloses the method of any one of claims 1 to 3, wherein the at least one expected product comprises at least one deviant product indicative of a deviation from the process for a sampling period corresponding to that sample (0054, 0061).

Claim 8. 
Deininger discloses the method of any one of claims 1 to 7, wherein the model comprises a separate model for each sampling period of the process, and wherein the separate models are representative of products produced at each of the corresponding sampling periods (0013, 0018, 0024, 0066).

Claim 11. 
 a system for confirming product quality of a process, comprising: 
a sample separation/delivery component for delivering sample (0011, 0014, 0024); 
an ion source for receiving delivered sample (0013, 0018, 0024, 0066); 
a mass spectrometer for generating mass spectra representative of the delivered sample (FIG.7, blocks 106-110 and related text); and, 
a controller operative to compare a model to the mass spectra and to generate a product quality metric based on the comparison (FIG.7, blocks 102-104, blocks 110-112, and related text).

Claim Rejections – 35 USC §103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Deininger in view of US 2020/0132604 to Clancy et al. (hereafter “Clancy”).

Claim 2. 
Deininger does not disclose the method of claim 1, wherein the one or more samples comprise a series of samples collected from different sampling periods of the process.
 the one or more samples comprise a series of samples collected from different sampling periods of the process (0134).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Clancy’s teaching into Deininger‘s teaching.  One would have been motivated to do so to specify/have an acceptable range of variation as suggested by Clancy (0015, 0117, 0135).


12. Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Deininger in view of US 2010/0288917 to Satulovsky et al. (hereafter “Satulovsky”).

Claim 3. 
Deininger does not disclose the method of claim 1 or claim 2, further comprising, evaluating the product quality metric for each sample and directing a process control system to take corrective action on the process based on the evaluated product quality metric.
However, Satulovsky further discloses evaluating the product quality metric for each sample and directing a process control system to take corrective action on the process based on the evaluated product quality metric (FIG.2, block 220/No > blocks 222-226, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Satulovsky’s teaching into Deininger‘s teaching.  One would have been motivated to do so to obtain an acceptable quality mass spectrum for peptide sequencing as suggested by Satulovsky (0025).

Claim 12. 
Deininger does not disclose the system of claim 11, further comprising the controller: directing a corrective action to the process based on the product quality metric.
However, Satulovsky further discloses directing a corrective action to the process based on the product quality metric (FIG.2, block 220/No > blocks 222-226, and related text).
.


13. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Deininger in view of US 2012/0129201 to Suckau et al. (hereafter “Suckau”).

Claim 6. 
Deininger does not disclose the method of any one of claims 1 to 5, wherein at least one of the mass spectra are generated from daughter ions fragmented from a parent ion of the sample.
However, Suckau further discloss at least one of the mass spectra are generated from daughter ions fragmented from a parent ion of the sample (0045).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Suckau’s teaching into Deininger‘s teaching.  One would have been motivated to do so to analyze mass spectra and daughter ion mass spectra as suggested by Suckau (0045).


Conclusion
14. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

US 2018/0284075 to Ojima et al. discloses a method for confirming product quality of a process: 
collecting one or more samples from a process (0006, 0026); 
generating, for each of the one or more samples, a mass spectra using a mass spectrometer (0036, 0039, 0040); 
comparing each generated mass spectra with a model representative of at least one expected product (0039, 0040, 0052) 
to generate a product quality metric for that corresponding sample (0036, 0047, 0055, 0109).


15. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192